DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant has not made a claim to any foreign priority under 35 U.S.C. 119(a)-(d).  So an acknowledgement of the Applicant’s claim for foreign priority is not necessary.  Due to Applicant’s request for Examiner’s acknowledgement, the Examiner acknowledges that no claim of foreign priority has been made.  

Specification
Substituted specification submitted on 3/12/2021 is received and accepted.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 7/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of method is withdrawn.  Claims 11-32, directed to the method, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a skin-adherable electronic device with “a flexible patch including a plurality of through-holes, wherein the flexible patch can adhere to skin, wherein the insulating layer includes a plurality of through-holes corresponding to at least some of the plurality of through-holes of the flexible patch and the interconnect includes a plurality of through-holes corresponding to the plurality of through-holes of the insulating layer, wherein the at least some of the plurality of through-holes of the flexible patch, the plurality of through-holes of the insulating layer and the plurality of through-holes of the interconnect include circular through-holes and dumbbell through-holes, wherein the through-holes of the flexible patch, the through-holes of the insulating layer and the through-holes of the interconnect are aligned to form apertures, and wherein skin surfaces are exposed to an air at the apertures when the said device adheres to a skin” along with other limitations of the claim.
The closest prior art of record are Adams et al. (US 2015/0351689 A1), Wang et al. (US 2020/0337641 A1), Hill et al. (US 2020/0009690 A1). 
Adams discloses a skin-adherable electronic device that has a flexible patch (403 in Fig. 5 of Adams) having a bilayer structure (see Fig. 7) – one layer is a flexible substrate, the other layer is the adhesive layer.  Wang teaches a skin-adherable device (Figs. 1A-B of Wang) which is attached to the skin using a bi-layer structure of PDMS (120-130 in Fig. 1B of Wang are both PDMS, as described in [0050] of Wang).  However, neither of Adams nor Wang discloses that the interconnect includes a plurality of through-holes that corresponding to the plurality of through-holes of the insulating layer.
Hill discloses another aspect regarding adhesive.  The adhesive includes through-holes of different shapes, including dumb-bell shape.  Such through-holes in the adhesive layer allows the sweat to evaporate, thus, moisture do not accumulate under the adhesive which deteriorate the bonding.  However, Hill does not remedy the deficiency of Adams or Wang. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822